        Case 4:19-cv-00634-BSM Document 25 Filed 12/16/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

WILLIAM GUELACHE                                                            PLAINTIFF

v.                         CASE NO. 4:19-CV-00634-BSM

CONAGRA BRANDS                                                            DEFENDANT

                                       ORDER

      The parties’ Rule 26(f) deadlines, Doc. No. 19, are stayed pending resolution of the

motion to dismiss, Doc. No. 6.

      IT IS SO ORDERED this 16th day of December, 2020.



                                                  UNITED STATES DISTRICT JUDGE
